Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00885-CR

                                        Victor Perez PRADO,
                                              Appellant

                                                v.
                                             The State
                                        The STATE of Texas,
                                              Appellee

                    From the 216th Judicial District Court, Gillespie County, Texas
                                        Trial Court No. 5355
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 29, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal in compliance with Rule 42.2(a). See

TEX. R. APP. P. 42.2(a). The motion is granted and this appeal is dismissed. See id.


                                                   PER CURIAM

DO NOT PUBLISH